Citation Nr: 0806062	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-41 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Entitlement to service connection for a right hip 
condition.

3.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Edward A. Moritz, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An October 2002 rating decision, in part, 
denied entitlement to service connection for degenerative 
joint disease of the right hip.  In an October 2004 decision, 
the RO denied entitlement to service connection for a left 
hip condition, and entitlement to TDIU due to service-
connected disabilities.

The veteran has pending claims for service connection for 
right shoulder, right hand injury, right knee and back 
disabilities.  These matters are referred to the agency of 
original jurisdiction for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Medical records show current findings of possible 
degenerative joint disease of the right hip.  Service medical 
records demonstrate that the veteran was treated for an 
injury and hematoma of the right thigh in September 1960.  At 
a January 2007 VA examination the veteran reported hip pain 
since the in-service injury.

For the veteran's left hip claim, the record indicates that 
he underwent hip replacement surgery at a private facility in 
2005.  A current diagnosis of degenerative joint disease of 
the left hip has also been reported.  He reported a 
continuity of symptomatology at the January 2007 examination.  

Although the veteran underwent VA examinations for his hip 
disabilities, the examiners did not give an opinion as to 
whether the left or right hip conditions were related to the 
reported injuries in service.  

An examination is needed so that a medical professional can 
review the entire medical record, consider a complete 
history, and provide an informed opinion as to the 
relationship between the current right hip and left hip 
condition and service.

At a May 2003 VA examination, the veteran reported that he 
had been awarded Social Security Administration (SSA) 
disability benefits the previous year, and that the award was 
based in part on his hip disabilities.  VA has a virtually 
unlimited duty to obtain SSA records. Tetro v. Gober, 14 Vet. 
App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).

Records pertaining to the veteran's hip replacement surgery 
are not part of the claims folder.  There is no indication 
that the veteran has adequately identified these records or 
authorized VA to obtain them.  The veteran must provide such 
information and authorization, if he wants VA to obtain these 
records.  38 C.F.R. § 3.159(c)(1)(i) (2007).

Additionally, these claims for service connection are 
inextricably intertwined with the veteran's claim for TDIU.  
Stanley v. Principi, 283 F.3d 1350 (Fed. Cir. 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit necessary 
releases to obtain records pertaining to 
his hip replacement surgery.  If he 
responds, take the necessary steps to 
obtain those records.

2.  Obtain from SSA the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  Provide a VA examination to determine 
whether the veteran has a current left or 
right hip condition that is related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current left 
or right hip condition and, if so, 
whether it is at least as likely as not 
(50 percent probability or more) that the 
left or right hip condition is the result 
of the reported in-service injuries.  The 
veteran is competent to report an in-
service injury, even if the service 
treatment records fail to document the 
injury.  

If the examiner answers the above 
questions in the affirmative, he should 
opine as to whether the service connected 
hip disabilities, together with the 
service connected skin condition and 
hearing loss would preclude the veteran 
from maintaining employment for which he 
is otherwise qualified.

The examiner should provide a rationale 
for all opinions.

4.  If there is evidence of 
unemployability due to service connected 
disabilities and the veteran fails to 
meet the percentage requirements for 
TDIU, the claim should be referred to the 
appropriate VA authorities for 
consideration of an extraschedular TDIU.  

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

